               Case 2:20-cv-01269-JAD-VCF Document 9 Filed 02/26/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4 JAMES SAULS,                                                Case No. 2:20-cv-01269-JAD-VCF

 5                      Plaintiff
                v.                                                      Order Dismissing
 6                                                                      and Closing Case
         CORE CIVIC, et. al.,
 7                                                                          [ECF No. 6]
                        Defendants
 8

 9            Plaintiff James Sauls brought this civil-rights lawsuit to redress constitutional violations

10 that he claims he suffered while he was at the Southern Nevada Detention Center. On January

11 20, 2021, this court ordered Sauls to update his address by February 19, 2021. 1 That deadline

12 expired without an updated address from the plaintiff.

13            District courts have the inherent power to control their dockets and “[i]n the exercise of

14 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 2 A

15 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

16 court order, or failure to comply with local rules. 3 In determining whether to dismiss an action

17 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

18

19   1
         ECF No. 8.
20   2
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     3
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
21
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
22
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
23
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
               Case 2:20-cv-01269-JAD-VCF Document 9 Filed 02/26/21 Page 2 of 2




 1 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 2 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 3 availability of less drastic alternatives. 4

 4            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 5 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 6 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 7 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

 8 ordered by the court or prosecuting an action. 5 A court’s warning to a party that its failure to

 9 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

10 alternatives” requirement, 6 and that warning was given here. 7 The fourth factor—the public

11 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

12 favoring dismissal.

13            IT IS THEREFORE ORDERED that THIS ACTION IS DISMISSED without prejudice

14 based on the plaintiff’s failure to file an updated address in compliance with this Court’s January

15 20, 2021, order, and all pending motions are DENIED as moot. The Clerk of Court is directed

16 to ENTER JUDGMENT accordingly and CLOSE THIS CASE. If Sauls wishes to pursue his

17 claims, he must file a complaint in a new case. No further documents may be filed in this

18 closed case.

19            Dated: February 26, 2021                       _________________________________
                                                                U.S. District Judge Jennifer A. Dorsey
20

21   4
      Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22   5
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   6
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     7
         ECF No. 8.

                                                         2
